Citation Nr: 1116086	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  05-27 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied entitlement to service connection for punctuate porokeratosis palmaris ET plantaris.

In his August 2005 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In July 2006, he withdrew his hearing request.

In July 2008, the Board remanded this matter for further development.  The Board also remanded the issue of entitlement to a higher initial rating for residuals of a fracture of the left first metacarpal.  The remand was so that a statement of the case could be issued in response to the Veteran's notice of disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board noted that it would further consider this issue only if the Veteran submitted a timely substantive appeal.  The RO issued a statement of the case in September 2009, but the Veteran did not submit a substantive appeal, the RO closed the appeal, and did not certify the issue to the Board.  The Board will therefore not consider this issue.  

In a presentation to the Board in March 2011, the Veteran's representative made arguments with regard to the evaluation for the fracture of the left first metacarpal.  These arguments are construed as raising the issue of entitlement to an increased rating for residuals of a fracture of the base of the left first metacarpal.  The issue has has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's current skin disease is not the result of an in-service disease or injury.  


CONCLUSION OF LAW

The criteria for service connection for a skin disease are not met.  38 U.S.C.A. 
§§ 1110, 1113(b), 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in June 2004, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a skin disease (claimed as Agent Orange exposure).  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2004 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a December 2006 letter.  The timing deficiency with regard to this letter was cured by readjudication of the claim in a March 2009 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).
  
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, all of the identified post-service VA treatment records, and some of the identified post-service private medical records.  

The Veteran reported that he had received treatment for a skin disease from Dr. Manhood in Bluefield, West Virginia.  In July 2004, the RO sent a letter to Dr. Manhood requesting all available treatment records for a skin disease.  This letter was returned as undeliverable later that month.  In a July 2004 letter, the RO informed the Veteran that the address provided for Dr. Manhood was incomplete or incorrect and requested that he either provide a corrected address or obtain the records himself and submit them to VA.  

In a June 2004 statement (VA Form 21-4142), the Veteran had reported that he was unable to locate his records from Dr. Manhood and that his office had closed.  He had also unsuccessfully attempted to obtain the identified records from Blackfield Regional Hospital.  In an August 2004 statement (VA Form 21-4142), he again reported that he was unable to locate his records from Dr. Manhood and that the records were not available.  He requested that VA proceed with his claim without these records.  Thus, VA determined that any further efforts to obtain such records would be futile and VA has no further duty to attempt to obtain Dr. Manhood's treatment records.  38 C.F.R. § 3.159(c)(2) (2010).

In its July 2008 remand, the Board instructed the AOJ to obtain all records of the Veteran's treatment for a skin disease from the VA Medical Center in Beckley, West Virginia (VAMC Beckley) and the West Virginia Agent Orange Assistance Program, Office of Epidemiology and Health Promotion, West Virginia Department of Health.  The AOJ subsequently obtained all available treatment records from these facilities and they have been associated with the Veteran's claims file.  Therefore, the AOJ substantially complied with the Board's remand instructions.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.   There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran was not afforded a VA examination for a skin disease and in a March 2005 statement (VA Form 21-4138) he requested such an examination.  As discussed below, however, there is no competent evidence that the Veteran's current skin disease may be related to a disease or injury in service.  He has not reported and the evidence does not reflect any in-service treatment for skin problems or a continuity of symptomatology, and there is no other competent medical or lay evidence that his current skin disease may be related to service.  The Veteran has asserted that his current skin diseases are the result of exposure to Agent Orange or other chemicals in service; however, his assertion is insufficient to trigger VA's duty to provide an examination.  Waters.  A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. at 83.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides, including Agent Orange.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended the regulatory provisions governing service connection on a presumptive basis due to exposure to herbicides.  Specifically, the final rule amends 38 C.F.R. § 3.309(e) by adding all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).   

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Private treatment records reveal that the Veteran has been diagnosed as having various skin disabilities.  For example, a June 2003 examination report from David L. Tolliver, D.O. and a July 2003 biopsy report from Global Pathology Laboratory Services indicated diagnoses of punctuate porokeratosis palmaris ET plantaris and tinea pedis.  

As the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Furthermore, in a September 2008 statement (VA Form 21-4142) he reported that he was exposed to a cleaning solvent and other substances while cleaning weapons in Vietnam.

The Veteran's DD 214 and service personnel records indicate that his military occupational specialty was an infantry weapons repairman.  He is competent to report in-service chemical exposure.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is no evidence to contradict his reports and they are consistent with the evidence of record and the circumstances of his service.  Thus, the Board concludes that his reports are also credible.  Therefore, the Veteran's reported in-service exposure to cleaning solvents and other substances on weapons is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  Therefore, there is evidence of a current skin disease and in-service herbicide and chemical exposure.

The remaining question is whether the current skin diseases are related to the exposures or other disease or injury in service.   As the Veteran's currently diagnosed skin diseases are not conditions listed in 38 C.F.R. § 3.309(e), presumptive service connection on the basis of his exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).  

There is no evidence of any complaints of or treatment for skin problems in the Veteran's service treatment records and his July 1969 separation examination was normal.  Furthermore, he has not reported any skin problems in service.

In its October 2009 and March 2011 statements, the Veteran's representatives stated that according to the Veteran his skin condition began to manifest approximately 18 months after his return from Vietnam (his personnel records indicate that he departed from Vietnam in July 1969).  The first post-service clinical evidence of a skin disease is a November 1984 VA treatment record which indicates that the Veteran reported a 10 year history of a skin rash.  Examination revealed whitish scales on his hands.  

A December 1984 VA treatment record reveals that the Veteran reported an 8 year history of scaly dermatitis on the palmar aspect of the left hand.  He was diagnosed as having tinea manuum and the dermatologist who conducted the evaluation opined that the disability was unrelated to Agent Orange exposure.  Also, a June 1987 examination report from the West Virginia School of Osteopathic Medicine Clinic, Inc. reveals that the Veteran reported that he had experienced a rash on the palm of his left hand for the previous 15 years.

This record shows that the Veteran has reported the onset of his skin problems began at some point between late 1971 and 1976 (15 months to 7 years after his July 1969 separation from service).  While he has been unable to provide a consistent date for the onset of his symptoms, he has been consistent in reporting that the disability was manifested at least a year after service.  Thus, the Veteran has not reported and the evidence does not reflect a continuity of symptomatology.  

The Veteran has expressed his belief that the current skin disease is related to in-service exposure to herbicides and other chemicals.  However, as a lay person, he lacks the expertise to say that the skin disease was caused by such exposure, as opposed to some other cause.  It would require medical expertise to evaluate the skin disease, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2010).

There is no other evidence that the Veteran's skin disease had its onset in service or is related to a disease or injury in service, including exposure to herbicides and other chemicals, and neither the Veteran nor his representative has alluded to the existence of any such evidence.  The weight of the evidence is thus against a link between the current disability and service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is not applicable and the claim for service connection for a skin disease must be denied.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a skin disease is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


